DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 03/23/2022. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive.
Applicant argues, page 13 of the remarks, “van Riel does not teach or suggest comparing the size of a virtual memory page with the size dictated by the virtual memory address (i.e., the purported ‘size associated the free list’).”
The Examiner respectfully disagrees. van Riel teaches a method of receiving a memory access request, the memory access request including a virtual memory address, locating a page entry in a page entry structure, the page entry corresponding to the virtual memory address, paragraph [0006] of van Riel. FIG. 3A of van Riel is a method 300 for allocating memory pages, paragraph [0042]. At action 302, a kernel receives a request to allocate memory. At action 304, responsive to the request, the kernel determines whether to allocate a page or a sub-page based on the size of the memory that is requested to be allocated, paragraph [0044]. “the kernel identifies the amount of memory requested. The kernel then compares the size of the memory requested with a size threshold to determine whether the memory requested exceeds, is below, or equal to the threshold.” Paragraph [0045]. In action 308, based upon the comparison, the kernel determines that a sub-page should be allocated. The identification of available subpages may be performed by traversing a page array or other data structure, paragraph [0050]. At action 310, if there are no sub-pages available, a page may be allocated by locating a pre-existing memory page that is unused (i.e., available, free etc.), paragraph [0051]. At action 312, the kernel splits the allocated page into sub-pages. Based on the amount of memory requested, the page may be split into a number of sub-pages that accommodates the memory requested, paragraph [0052].
Thus, van Riel compares size of the requested memory page with a size of available or free memory pages and allocates a number of subpages for the request. 
Thus, van Riel teaches the amended claim limitation “allocate the set of physical subpages to the virtual page number from a free list based on comparing a size of a virtual memory page associated with the virtual page number with a size associated with the free list” as required by amended independent claim 1 and similarly required by amended independent claims 8 and 16. 
	In view of the foregoing remarks, independent claims 1, 8, and 16 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 as amended requires, inter alia, “based on comparing a size of a virtual memory page associated with the virtual page number with a size associated with the free list”.
Applicant did not specify where in the instant filed specification support for the above amendment may be found. Upon examination of the specification, the Examiner finds that the only instances of comparing are related to comparing a virtual subpage number with one or more speculated subpage numbers, for example, see paragraphs [0065], [0075], [0082], and [0088] of the filed specification.
Referring to FIG. 7 of the instant drawings and paragraph [0045] of the instant specification, “A free list corresponding to the determined size is identified,” paragraph [0045] of the specification. A free list corresponding to the determined page may be identified by indexing into the free list using a size of a virtual memory page and not necessarily by comparing a size of a virtual memory page with a size associated with a free list as amended independent claim 1 requires. Indexing is feasible since “Each of the [free] lists is associated with a different memory size (e.g., p, 2p, 4p, etc.) where p represents the size of a memory page, paragraph [0045] of the specification. There is no explicit teaching in the filed specification of comparing a size of virtual memory page with a size associated with a free list, and that is why the new matter rejection is given.
 Independent claims 8 and 16 include similar recitations and these claims are rejected for the aforementioned reason.
All dependent claims are rejected because of their direct or indirect dependency to a respective base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. US 5,598,553 (“Richter”) in view of van Riel et al. US 2017/0075582 (“van Riel”).
As per independent claim 1, Richter teaches A device (Paging system related to RISC (reduced instruction set computer), CISC (complex instruction set computer), and other CPU architectures is described, col 3 lines 44-51), comprising:
an address translation buffer (FIG. 2 is a diagram of a typical translation-lookaside buffer or TLB, col 3 lines 52-53) configured to, for each virtual page number of a plurality of virtual page numbers (A table of entries 63 is stored in a RAM array. One entry 64 is shown having a virtual page number field 66, a physical page number field 68, and attributes field 70, col 3 lines 53-55 and FIG. 2), store a mapping associated with the virtual page number (FIG. 9 illustrates a TLB entry 64C with the above described fields and additionally a valid mask field 88 (mapped to the claimed mapping), col 10 lines 58-60 and FIG. 9), wherein
the mapping identifies a set of physical subpages allocated for the virtual page number (The valid mask field 88 is split up into 4 sub-fields 90, 91, 92, 93, each of which is a bit mask for a certain granularity of references. As an example, a bit-mask value of “11100000” in sub-field 90 would indicate that the first three 512-byte sub-blocks on the page are valid (i.e., allocated), col 10 line 58 to col 11 line 16 and FIG. 9),
the set of physical subpages includes at least a first physical subpage of a plurality of contiguous subpages in a physical memory region and excludes at least a second physical subpage of the plurality of contiguous subpages in the physical memory region (If only one valid sub-block is allowed for every bit-mask in the sub-fields 90, 91, 92, and 93, then the encoding would identify only a single valid sub-block of the eight sub-blocks for each sub-field, col 11 lines 18-36 and FIG. 9).
Richter discloses all of the claimed limitations from above, and additionally discloses memory management circuitry coupled to the TLB and valid bit fields, but does not explicitly teach “a memory management unit coupled with the address translation, wherein the memory management unit is configured to” and “allocate the set of physical subpages to the virtual page number from a free list based on comparing a size of a virtual memory page associated with the virtual page number with a size associated with the free list” and “in response to receiving a requested virtual subpage number and a requested virtual page number of the plurality of virtual page numbers, determine, based on the mapping associated with the requested virtual page number, a physical subpage number identifying a physical subpage of the plurality of contiguous subpages that is allocated for the requested virtual subpage number”.
However, in an analogous art in the same field of endeavor, van Riel teaches a memory management unit coupled with the address translation buffer (A kernel manages system resources of the computer system, such as memory, para 0003. The kernel reads the page table entries, para 0075), wherein the memory management unit is configured to,
allocate the set of physical subpages to the virtual page number from a free list based on comparing a size of a virtual memory page associated with the virtual page number with a size associated with the free list (van Riel teaches a method of receiving a memory access request, the memory access request including a virtual memory address, locating a page entry in a page entry structure, the page entry corresponding to the virtual memory address, paragraph [0006] of van Riel. FIG. 3A of van Riel is a method 300 for allocating memory pages, paragraph [0042]. At action 302, a kernel receives a request to allocate memory. At action 304, responsive to the request, the kernel determines whether to allocate a page or a sub-page based on the size of the memory that is requested to be allocated, paragraph [0044]. “the kernel identifies the amount of memory requested. The kernel then compares the size of the memory requested with a size threshold to determine whether the memory requested exceeds, is below, or equal to the threshold.” Paragraph [0045]. In action 308, based upon the comparison, the kernel determines that a sub-page should be allocated. The identification of available subpages may be performed by traversing a page array or other data structure, paragraph [0050]. At action 310, if there are no sub-pages available, a page may be allocated by locating a pre-existing memory page that is unused (i.e., available, free etc.), paragraph [0051]. At action 312, the kernel splits the allocated page into sub-pages. Based on the amount of memory requested, the page may be split into a number of sub-pages that accommodates the memory requested, paragraph [0052]),
in response to receiving a requested virtual subpage number and a requested virtual page number of the plurality of virtual page numbers (FIG. 5B is an organizational diagram illustrating a layout of a virtual memory address of a sub-page, para 0095. As shown, the address (0x201000) is a 32-bit address that includes an upper thirteen bits that identify the page frame number 506 of a sub-page, para 0096 and FIG. 5B),
determine, based on the mapping associated with the requested virtual page number, a physical subpage number identifying a physical subpage of the plurality of contiguous subpages that is allocated for the requested virtual subpage number (Referring to FIG. 4, at action 414, the page entry is determined to correspond to a sub-page, rather than a page, and therefore the page frame number is determined for the sub-page, para 0081. For a sub-page, the page frame number may be the page frame number of sub-page 506 bits that are to the left of the page offset 508 (see FIG. 5B). Accordingly, by identifying that the page frame number is for a sub-page, the kernel may use the thirteen bits to the left of the twelve bits of the page offset 508 of the virtual address, para 0082 and FIGS. 4 and 5B).
Given the teaching of van Riel, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Richter with “a memory management unit coupled with the address translation, wherein the memory management unit is configured to” and “allocate the set of physical subpages to the virtual page number from a free list based on comparing a size of a virtual memory page associated with the virtual page number with a size associated with the free list” and “in response to receiving a requested virtual subpage number and a requested virtual page number of the plurality of virtual page numbers, determine, based on the mapping associated with the requested virtual page number, a physical subpage number identifying a physical subpage of the plurality of contiguous subpages that is allocated for the requested virtual subpage number”. The motivation would be that the invention permits improved management of page entry data structures, para 0003 of van Riel.
As per dependent claim 2, Richter in combination with van Riel discloses the device of claim 1. Richter teaches wherein for each virtual page number of the plurality of virtual page numbers, the mapping associated with the virtual page number is different from the free list and comprises a bit vector (Referring to FIG. 9, a valid mask field 88 is added to the TLB entry 64C, which contains the virtual page number field 66, the physical page number field 68, and attributes 70, as in the prior-art. The valid mask field 88 is split up into 4 sub-fields 90, 91, 92, 93, each of which is a bit mask for a certain granularity of references, col 10 lines 58-63) containing:
an asserted bit for each physical subpage of the plurality of contiguous physical subpages that is allocated for the virtual page number (If a logical ‘1’ is used to denote validity (i.e., allocated), then a bit-mask value of “11100000” would indicate that the first three of the eight blocks are valid (i.e., allocated), col 11 lines 11-14);
a deasserted bit for each physical subpage in the physical memory region that is not allocated for the virtual page number (If a logical ‘1’ is used to denote validity (i.e., allocated), then a bit-mask value of “11100000” would indicate that the first three of the eight blocks are valid (i.e., allocated), col 11 lines 11-14. In the bit-mask, a “0” likewise denotes not valid (i.e., not allocated)).
As per dependent claim 3, Richter in combination with van Riel discloses the device of claim 1. Richter teaches further comprising a SELECT circuit coupled with the address translation buffer (Logic block 96 (FIG. 10) coupled with sub-page validity buffer 94 (SPVB) along with regular TLB 63, col 12 lines 46-47 and col 13 line 26), wherein the SELECT circuit is configured to, for each virtual page number of the plurality of virtual page numbers, determine the physical subpage number by calculating an index of an ith least significant asserted bit in the bit vector, wherein i represents the requested virtual subpage number (Referring to FIG. 10, logic block 96 uses the sub-page validity entry transferred over bus 99 to control combinatorial logic and comparators for comparing the sub-page defined in SPVB entry 95 with the page offset address 52. If the page offset address is found to lie within a valid portion of the page, then a valid offset is signaled over line 97, allowing the CPU to continue the memory reference. However, if the offset 52 lies outside of the valid portion of the page, then logic block 96 signals that the page offset is not valid on line 97, causing a page fault to be signaled, which invokes a TLB handler, col 13 lines 26-36).
As per dependent claim 7, Richter in combination with van Riel discloses the device of claim 1. Richter teaches wherein: the free list is coupled with the memory management unit and contains a set of one or more nodes, each node in the set of one or more nodes includes a bit vector and identifies a partially free physical memory region, and the bit vector identifies a first subset of free subpages in the partially free physical memory region and a second subset of allocated subpages in the partially free physical memory region (Referring to FIG. 9, a valid mask field 88 is added to the TLB entry 64C, which contains the virtual page number field 66, the physical page number field 68, and attributes 70, as in the prior-art. The valid mask field 88 is split up into 4 sub-fields 90, 91, 92, 93, each of which is a bit mask for a certain granularity of references, col 10 lines 58-63. If a logical ‘1’ is used to denote validity (i.e., allocated), then a bit-mask value of “11100000” would indicate that the first three of the eight blocks are valid (i.e., allocated), col 11 lines 11-14. In the bit-mask, a “0” likewise denotes not valid (i.e., not allocated)).
As per claims 8-10 and 13-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-3, 7, and 7.
As per independent claim 16, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For processor and memory see FIG. 6 of van Riel.
As per dependent claim 17, this claim is rejected based on arguments provided above for similar rejected dependent claims 2 and 3.
As per claims 19 and 20, these claims are rejected based on arguments provided above for similar rejected claim 7.
Claims 4-6, 11-12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of van Riel and in further view of Desai US 2014/0108766 (“Desai”).
As per dependent claim 4, Richter in combination with van Riel discloses the device of claim 1. Richter teaches wherein the address translation buffer is a translation lookaside buffer (TLB) (FIG. 2 is a diagram of a typical translation-lookaside buffer or TLB, col 3 lines 52-53).
Richter and van Riel may not explicitly disclose, but, in an analogous art in the same field of endeavor, Desai teaches and further comprises, for each virtual page number of the plurality of virtual page numbers, a precomputed translation field configured to associate a speculated virtual subpage number with a precomputed physical subpage number identifying a physical subpage allocated for the speculated virtual subpage number (Prefetching and storing the virtual address translation for the subsequent virtual address page decreases latency for program threads that are executing in a locality of references manner. Because the TLB prefetch buffer 240 may be populated without replacing an entry in the TLB 210, there is no penalty for a speculative prefetch that is not actually needed, paras 0036-0037. Thus, Desai teaches a speculated virtual page number with a precomputed physical page number, but does not explicitly teach a speculated virtual sub-page number with a precomputed physical sub-page number. But, since Richter teaches sub-pages, it would be obvious to one of ordinary skill to modify Richter with the teaching of Desai).
Given the teaching of Desai, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Richter and van Riel with “and further comprises, for each virtual page number of the plurality of virtual page numbers, a precomputed translation field configured to associate a speculated virtual subpage number with a precomputed physical subpage number identifying a physical subpage allocated for the speculated virtual subpage number”. The motivation would be that prefetching and storing the virtual address translation for the subsequent virtual address page decreases latency for program threads that are executing in a locality of references manner, para 0037 of Desai.
As per dependent claim 5, Richter in combination with van Riel discloses the device of claim 1. Richter teaches further comprising a SELECT circuit (Logic block 96 (FIG. 1) coupled with sub-page validity buffer 94 (SPVB) along with regular TLB 63, col 12 lines 46-47 and col 13 line 26) configured to.
Richter and van Riel may not explicitly disclose, but, in an analogous art in the same field of endeavor, Desai teaches in response to receiving the requested virtual subpage number: compare the requested virtual subpage number with a speculated virtual subpage number; if the requested virtual subpage number matches the speculated virtual subpage number, determine the physical subpage number by reading the precomputed physical subpage number from the precomputed translation field; and if the requested virtual subpage number does not match the speculated virtual subpage number, determine the physical subpage number by calculating the physical subpage number based on the mapping and the requested virtual subpage number (When servicing an incoming TLB request, the TLB logic 220 first checks the TLB 210 to determine if a corresponding entry is present. If a miss occurs in the TLB 210, the TLB logic 220 checks the TLB prefetch buffer 240 to identify a hit. If a match is found, then a hit is reported, and the virtual address translation is supplied from the TLB prefetch buffer 240. In some embodiments, the TLB logic 220 may move the virtual address translation associated with a hit in the TLB prefetch buffer 240 into the TLB 210, however, in other embodiments, the entry will remain in the TLB prefetch buffer 240 until it is replaced by another prefetch. Storing the prefetched virtual address translation in the TLB prefetch buffer 240 avoids the replacement of an entry in the TLB 210 with the more speculative prefetch virtual address translation, paras 0036-0037. Thus, Desai teaches a speculated virtual page number with a precomputed physical page number, but does not explicitly teach a speculated virtual sub-page number with a precomputed physical sub-page number. But since Richter teaches sub-pages, it would be obvious to one of ordinary skill to modify Richter with the teaching of Desai).
Given the teaching of Desai, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Richter and van Riel with “in response to receiving the requested virtual subpage number: compare the requested virtual subpage number with the speculated virtual subpage number; if the requested virtual subpage number matches the speculated virtual subpage number, determine the physical subpage number by reading the precomputed physical subpage number from the precomputed translation field; and if the requested virtual subpage number does not match the speculated virtual subpage number, determine the physical subpage number by calculating the physical subpage number based on the mapping and the requested virtual subpage number”. The motivation would be that prefetching and storing the virtual address translation for the subsequent virtual address page decreases latency for program threads that are executing in a locality of references manner, para 0037 of Desai.
As per dependent claim 6, Richter in combination with van Riel discloses the device of claim 1. Richter and van Riel may not explicitly disclose, but, in an analogous art in the same field of endeavor, Desai teaches wherein the mapping comprises a set of precomputed translations each associating a precomputed virtual subpage number with a precomputed physical subpage number (Prefetching and storing the virtual address translation for the subsequent virtual address page decreases latency for program threads that are executing in a locality of references manner, para 0037. Thus, Desai teaches a speculated virtual page number with a precomputed physical page number, but does not explicitly teach a speculated virtual sub-page number with a precomputed physical sub-page number. But since Richter teaches sub-pages, it would be obvious to one of ordinary skill to modify Richter with the teaching of Desai).
Given the teaching of Desai, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Richter and van Riel with “wherein the mapping comprises a set of precomputed translations each associating a precomputed virtual subpage number with a precomputed physical subpage number”. The motivation would be that prefetching and storing the virtual address translation for the subsequent virtual address page decreases latency for program threads that are executing in a locality of references manner, para 0037 of Desai.
As per dependent claims 11-12, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 4-5.
As per dependent claim 15, Richter in combination with van Riel discloses the method of claim 8. Richter teaches wherein the mapping is stored in the page table as a bit vector; and storing the mapping by copying the mapping from the page table to the TLB (Referring to FIG. 9, a valid mask field 88 is added to the TLB entry 64C, which contains the virtual page number field 66, the physical page number field 68, and attributes 70, as in the prior-art. The valid mask field 88 is split up into 4 sub-fields 90, 91, 92, 93, each of which is a bit mask for a certain granularity of references, col 10 lines 58-63. If a logical ‘1’ is used to denote validity (i.e., allocated), then a bit-mask value of “11100000” would indicate that the first three of the eight blocks are valid (i.e., allocated), col 11 lines 11-14. In the bit-mask, a “0” likewise denotes not valid (i.e., not allocated)).  
Richter and van Riel may not explicitly disclose, but, in an analogous art in the same field endeavor, Desai teaches further comprising, for each virtual page number of the plurality of virtual page numbers: prior to storing the mapping associated with the virtual page number and in response to a translation lookaside buffer (TLB) miss, traversing a page table based on the virtual page number to identify the mapping in the page table (When servicing an incoming TLB request, the TLB logic 220 first checks the TLB 210 to determine if a corresponding entry is present. If a miss occurs in the TLB 210, the TLB logic 220 checks the TLB prefetch buffer 240 to identify a hit. If a match is found, then a hit is reported, and the virtual address translation is supplied from the TLB prefetch buffer 240. In some embodiments, the TLB logic 220 may move the virtual address translation associated with a hit in the TLB prefetch buffer 240 into the TLB 210, however, in other embodiments, the entry will remain in the TLB prefetch buffer 240 until it is replaced by another prefetch. Storing the prefetched virtual address translation in the TLB prefetch buffer 240 avoids the replacement of an entry in the TLB 210 with the more speculative prefetch virtual address translation, para 0036).
Given the teaching of Desai, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Richter and van Riel with “further comprising, for each virtual page number of the plurality of virtual page numbers: prior to storing the mapping associated with the virtual page number and in response to a translation lookaside buffer (TLB) miss, traversing a page table based on the virtual page number to identify the mapping in the page table”. The motivation would be that prefetching and storing the virtual address translation for the subsequent virtual address page decreases latency for program threads that are executing in a locality of references manner, para 0037 of Desai.
As per dependent claim 18, this claim is rejected based on arguments provided above for similar rejected dependent claims 5 and 6.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132